Citation Nr: 1605267	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether a referral to the Director of Compensation Service for extraschedular consideration under 3.321(b) (1) is warranted, based on the collective impact of the Veteran's service connected disabilities.

2.  Entitlement to an effective date earlier than May 6, 2009 for the grant of an increased 20 percent rating for right knee disability manifested by residuals of an injury to the meniscus. 


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case was previously before the Board in August 2014 and September 2015.  In August 2014, the Board provided decisions on the Veteran's claims for increased ratings for his left thumb disability and various right knee disabilities, as well as remanding the claim for the RO to address the issue of an extraschedular referral in the first instance.  In September 2015, the Board remanded the issue of an extraschedular referral for compliance with the August 2014 remand.

The issue of entitlement to an acquired psychiatric disorder, secondary to service-connected disabilities has been raised by the record in a March 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to an earlier effective date for the grant of a 20 percent rating for right knee meniscal injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

1.  The various criteria for rating the Veteran's left thumb and right knee disabilities reasonably describe the Veteran's disability level and symptomatologies, including pain, weakness, loss of motion, locking of the joint, and loss of grip performance.  

2.  The combined effect of the Veteran's left thumb and right knee disabilities does not result in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced; including that the Veteran's various right knee disabilities are captured through multiple ratings.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation Service for extraschedular consideration under 3.321(b) (1), based on the collective impact of the Veteran's service connected disabilities, have not been met.  38 C.F.R. § 3.321 (2015), Floyd v. Brown, 9 Vet. App. 88, 95 (1996), Thun v. Peake, 22 Vet. App. 111 (2008), Johnson v. McDonald, 762 F.3d 1362 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The question of referral to the Director of Compensation Service stems from increased rating claims.  VA satisfied its duty to notify the appellant regarding his increased rating claims in December 2007.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the increased rating claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, un-obtained, relevant, available evidence.  VA has obtained examinations with respect to the increased rating claims in December 2007, March 2014, and May 2014.  The examination reports included relevant evaluations of the symptoms and functional impairment of the Veteran's disabilities.  The Veteran has also provided several statements, and lay statements form his employer, regarding the impact of his disabilities.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1 (2015). 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b) (1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b) (1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b) (1).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

Factual Background and Analysis

In October 2007, the Veteran filed claims for increased ratings for his service-connected right knee and left thumb disabilities.  He stated the "injuries have limited [his] ability to do things normal people do, like walking, standing, bending, lifting objects over a period of time.  These injuries have limited my ability to do certain jobs."  

In January 2008, the Veteran's parent (unclear if mother or father) provided a statement that when the Veteran returned from service he "experienced problems with his left hand and right knee.  He had problems with pain, and was depressed at times because it limited his physical abilities...Today, he still has pain and limitations."

In his March 2008 notice of disagreement, the Veteran reported he was told his right knee is "un-repairable" and that for this reason he was discharged from the armed forces.  He stated that he was "lucky to get a desk job as [he] cannot stand for any length of time without being in gross pain and [he] cannot walk any further than 1/4 of a mile."  He stated he was not able to live a normal "young man's life" like his peers.  He stated his left thumb had ongoing arthritic problems, and he was in pain throughout most of his days.  He reported he was unable to participate in sports he "once excelled at; [he is] unable to do any exercise activities with his left hand or right knee due to these injuries."  He stated that he was "constantly depressed" that he cannot participate in any activities as he used exercise and sports to ease his stress.  Lastly, he stated that his "total disability percentage should be determined by how much of a portion of [his] life is limited and not what percentage of [his] body is damaged."  He noted that having disabilities on two extremities was "a lot more painstaking on ones attitude and mindset as well as overall happiness."  The Board notes that it has referred a claim of secondary acquired psychiatric disorder as a result of the Veteran's statements in this disagreement notice.

In April 2009, the Veteran stated that his problems "both physically and mentally continue to cause" problems on and off the job.  He reported problems "writing, sitting and walking for a sustained period of time.  He reported using over the counter pain medication to reduce his pain, "pain that has costs me time on occasions from my job."  He reported that his disabilities affected him "mentally" because they made him unable to seek a career as a firefighter "and/or remaining in the military as a career soldier."  He reported his wife, at times, had to assist him with cleaning chores and taking care of the yardwork.

In April 2009, the Veteran's employer, a shooting range, provided a statement in support of his claim.  The employer noted that the Veteran "had to leave work early due to discomfort and has called in sick due to pain in his knee and thumb.  In addition, he will need to take breaks during the day to help him relieve some of the pain."

In May 2009, the Veteran provided a statement arguing that his left thumb disability rating was not sufficient because it "does not equal the total loss of function and overall daily pain that [he] suffers."  He reported that "on some days" he cannot hold a glass of water in his left hand because of weakness and arthritic pain.  He stated his thumb constantly cracks and pops.  He also reported that although he can touch all of his fingers on his left hand with the tip of his thumb, it "doesn't feel pleasant at all" and he would rather not move his hand in such a fashion.  He reported he was unable to participate in many activities due to his left hand, and felt that a 20 percent rating would be commensurate with his disability.  Regarding his right knee disability, the Veteran again stated that his knee made him incapable of working a physically demanding job, such as in law enforcement.  He stated he could not run, stand for long periods of time, or walk long distance.  He stated he walked with a limp and his knee "gives out daily."  He reported he could not sit with the knee bent or straight for long periods of time and he was in "discomfort daily."  The Veteran reported that given his discomfort, inability to participate in sports, and lack for career paths he feels that "the 10 percent rating for each flexion and extension are unsatisfactory and he believes that 20 percent for each condition would be more suitable."  

In an April 2014 rating decision, the RO provided an increased 20 percent rating, effective March 25, 2014, for the Veteran's right knee posterior horn and lateral meniscus tear,

In July 2014, the Veteran's employer provided another letter in support of his claims.  The employer noted that two years prior the Veteran's symptoms began to hinder his ability to complete the necessary demands of his job in shipping, receiving, firearms instruction, and maintenance.  He was unable to stand for long periods, knee down, or competently manipulate a handgun in order to show proper use due to his lack of motion in his left thumb.  He has missed numerous work times due to severe knee swelling and pain associated with his right knee surgeries.  He was forced to change roles in the company to an administrative role.  However, the "pain in his left thumb causes a hindrance to his ability to type."

In August 2014, the Board denied an increased schedular evaluation in excess of 10 percent for the Veteran's left thumb disability, denied an increased schedular evaluation in excess of 10 percent for limitation of motion of the right knee prior to March 25, 2014, and a compensable rating from March 25, 2014, found that the Veteran's 20 percent rating for residuals of a meniscus injury of the right knee was present prior to March 25, 2014 (although did not provide an effective date in the decision), denied entitlement to a rating in excess of 10 percent for right knee painful motion on flexion, and provided a separate 10 percent rating for functional impairment of the right knee from March 25, 2014.

In a December 2014 rating decision, the RO provided service connection for impairment of the right knee, 10 percent, effective March 25, 2014, and 20 percent rating for right knee posterior horn repair of lateral meniscus tear from May 6, 2009.

During a December 2007 VA knee examination, the Veteran complained that his knee gives way once every 2 days and locks daily.  He reported flare-ups of pain every 2 hours lasting 10 minutes with pain of 4 to 5 out of 10.  At the time he worked as a manager at a gun store, and tolerated the weightbearing required of the job.  The Veteran is right hand dominant.  After breaking his left hand in a fall in service, he underwent surgery, but he continued to have limited mobility of his left hand.  He had impaired ability to type, grasp, push, pull, twist or prob.  He was able to touch and express with his left hand.  He had difficulty using tools and buttoning.  On examination is left grip was weak, and he had tenderness to touch, and pain with motion.  He was able to touch all fingers with his thumb and can approximate fingertips to the transverse fold of the palm.  The Veteran had a slight limp on the right, but was able to move about the examining room and mount and dismount the examining table.  He had extension to 12 degrees and flexion to 112 degrees.  After repeated tests, his range of motion decreased to 108 degrees.  He had no lateral instability, but a positive McMurray test.  He used no assistive devices.  X-rays of his hand showed a mild deformity of the first metacarpal and his right knee was noted to be "normal."  He was noted to have subjective instability of the right knee, the inability to walk more than 1/4 mile due to pain and the inability to stand longer than 20 minutes. 

A January 2014 letter from the Veteran's private knee doctor included a diagnosis of internal derangement of the right knee, and noting that the Veteran required several joint fluid aspirations and associated steroid injections over the past several years.  He has also episodically missed work due to clinical symptoms regarding his right knee.

A March 2014 VA hand examination noted the Veteran was right-handed and had limited motion/painful motion of his left thumb.  There was no gap between the thumb pad and the fingers when opposing the thumb.  His finger flexion and extension were normal.  After repeat testing the Veteran had additional limitation of motion of his left thumb.  He was noted to have less movement, weakened movement, excess fatigability and incoordination of the left thumb.  He also had tenderness/pain to palpation.  His muscle strength in the left thumb was 4/5.  The examiner noted that the Veteran's functional impairment was not such that he would be better or equally well served with amputation of the thumb.  In describing how the thumb would impact the Veteran's ability to work, the examiner found that the Veteran would not be able to perform repetitive gripping.  The examiner also found that he could not determine, without speculation, the impact of a flare-up on the functional ability of the thumb.  

A March 2014 knee examination it was noted the Veteran had right knee arthroscopy done three times, and that his current complaint was of slight daily pain, some swelling and increased pain approximately every other month.  He controlled his pain with over the counter ibuprofen.  He reported flare-ups of symptoms "occasionally" that lasted an hour and made it so that he was unable to bend his knee at all.  Range of motion testing showed he had 100 degrees of flexion, with pain starting at 90 degrees.  He had extension of the knee at 5 degrees, with no objective evidence of painful motion.  There was no change in range of motion findings with repeat testing.  The Veteran had less movement than normal, weakened movement, pain on movement and disturbance of locomotion due to his right knee.  His muscle strength on flexion was 3/5 and 4/5 on extension.  He had normal anterior, mediolateral and posterior instability tests.  There was no history of recurrent subluxation or dislocation.  He was noted to have a history of a semilunar cartilage condition (meniscal tear) with frequent episodes of locking, pain and effusion.  He reported regular use of a knee brace, to help stabilize his knee and reduce snapping and popping, which occur occasionally.  X-rays were noted to show traumatic arthritis of the knee.  His knee disorder was noted to impact his ability to work by limited his ability to kneel and squat.  The examiner was not able to describe an estimated loss of use during flare-ups without resorting to speculation.

A March 2014 scar VA examination noted that the Veteran's scars were due to his left thumb and right knee surgeries.  The scars were nontender, stable, and linear.  His thumb scar was 2.5 cm, and his right knee scars were 1 cm each.  None of his scars resulted in disfigurement and they did not impact the function of his joints. 

In total, the Veteran's right knee disability currently is rated 20 percent for the lateral meniscus, 10 percent for painful motion and loss in flexion, and 10 percent for "impairment" of the right knee.  This is a combined right knee rating of 40 percent based on the Combined Ratings Table of 38 C.F.R. § 4.25.

The Amputation Rule states, in pertinent part: "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level," were amputation to be performed.  38 C.F.R. § 4.68. 

Amputation of a leg may be assigned a 40 percent evaluation when the level of amputation is such as to permit a prosthesis to be worn.  38 C.F.R. Part 4, Code 5165.  A 60 percent evaluation may be assigned for amputation of a leg, when the nature of the amputation is such that the disability is not improvable by a prosthesis controlled by natural knee action; when the stump is defective and further amputation involving the thigh is recommended; or where the point of amputation is within the middle or lower one-third of the thigh.  38 C.F.R. Part 4, Diagnostic Codes 5162-5164.

Based on the Veteran's knee motion, his ability to ambulate, and ability to drive a car, the hypothetical elective level of the amputation would be of the sort that would permit a prosthesis to be worn.  Therefore, a 40 percent combined rating would be the maximum assignable under the "Amputation Rule" set forth in 38 C.F.R. § 4.68  and Diagnostic Codes 5162-5164. Thus, the appellant cannot receive an evaluation higher than 40 percent for his right leg in light of the amputation rule.

Included within 38 C.F.R. § 4.71a  are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  The evidence does not show that the Veteran has instability of the right knee, impairment of the tibia and fibula or genu recurvatum.  Additionally, the Veteran has not undergone a total knee replacement.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A noncompensable rating applies when flexion is limited to 60 degrees.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  Here, the evidence shows that the Veteran's loss of flexion is not so severe as to warrant even a noncompensable rating under Diagnostic Code 5260.  

 Diagnostic Code 5261 pertains to limitation of extension of the knee.  A noncompensable evaluation applies when extension is limited to 5 degrees.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  Here, in 2007 the Veteran's extension was limited to 12 degrees, but in 2014 it was limited to 5 degrees.  As such, his symptoms fell between a noncompensable and a 10 percent rating, and the greater rating should have been assigned. 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Here, the Veteran does not meet the requirements for separate ratings for flexion and extension because he does not have a compensable limitation of flexion.  As such, he can only be provided one rating for his range of motion.  Here, he is currently rated 10 percent for loss of flexion, (he is receiving the 10 percent under DC 5260 instead of 5261).  

Diagnostic Code 5258 for similar cartilage, dislocated, with frequent episodes of locking, pain and effusion provides a singular option of a 20 percent evaluation.  The Veteran has been provided this 20 percent rating, and he is appealing the effective date provided for this 20 percent evaluation, which is addressed in the REMAND section below.

As noted above, on one occasion the Veteran stated that he would be satisfied with two 20 percent ratings for his right knee, as he felt this was an accurate rating for his disability.  The Board notes that two 20 percent ratings would result in a combined 40 percent rating for the right knee, of which the Veteran is currently in receipt. 

The Veteran's left thumb disability has a current 10 percent rating under Diagnostic Code 5228, for limitation of motion of individual digits.  DC 5228 provides a 10 percent rating for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A higher 20 percent rating is available for limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  Notably, the Veteran is able to oppose his thumb to each of his fingers, although he was noted to have limitation of motion of the thumb.  The Veteran reported that it was painful for him to move his thumb so that it opposed each finger.  Diagnostic Code 5224 (for ankylosis of the thumb) provides a 20 percent rating for ankylosis of the thumb.  Here, the Veteran has limited and painful motion of his thumb, so the rating under ankylosis is not applicable.  

Based on the above discussion of the Veteran's self-reported symptoms and limitations, and the medical evidence of record, the Board finds that there are no exceptional or unusual factors with regard to the Veteran's right knee disability and left thumb disability, to include addressing the disabilities in conjunction.  The knee ratings are unique in that there are several diagnostic codes available for evaluation of the knee, and some are allowed to be applied in conjunction with another.  This means that the Veteran's right knee was evaluated under several specific criteria.  His complaints of loss of range of motion were contemplated by the criteria for loss of flexion and extension.  His range of flexion is great enough that he does not meet the criteria for a noncompensable rating for loss of flexion, and the rating criteria allows for greater ratings with greater impairment.  Additionally, his loss of extension falls between the criteria for a noncompensable and a 10 percent rating, with greater ratings available for greater disability.  The medical evidence of record shows that the Veteran does not have instability of the right knee.  He obviously does not have ankylosis of the right knee, and, notably, a 40 percent rating under Diagnostic Code 5256 for ankylosis would mean a right knee flexion ankylosed between 10 and 20 degrees.  The Veteran's complaints of popping, effusion, "locking" and discomfort are contemplated with the 20 percent rating for his semilunar cartilage (meniscus) condition.  His complaints, and the private physician's letter, noted that the locking and effusion were "occasional."  Indeed, his complaints are directly those that are contemplated by the rating criteria.  The 2014 Board decision included an extra 10 percent rating for functional impairment due to weakened movement, less movement than normal (notably considered by his DC 5260 rating) and disturbance of locomotion, as well as any impairment caused by his flare-ups.  This extra 10 percent rating, provided under 38 C.F.R. §§ 4.40, 4.45, which address the functional impact of disabilities of the musculoskeletal system.  The Veteran's left thumb disability results in painful motion, and according to the Veteran, weakened motion.  Although his loss of motion does not meet the criteria for a compensable rating under DC 5228, a 10 percent rating was provided due to his impaired motion.  The Diagnostic Codes available for the thumb include higher ratings for higher disabilities, to include greater loss of motion and ankylosis.  

As noted, the Veteran's reported symptoms are contemplated by the various rating criteria, and 38 C.F.R. § 4.40, 4.45, under which the Veteran is currently rated.  The rating criteria also provide for higher ratings for greater degrees of impairment.  The evidence of record does not show exceptional or unusual factors regarding the Veteran's right knee and left thumb disability, including in conjunction, such that VA's rating schedule is rendered impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the various rating criteria reasonably describe the Veteran's disability level and symptomatology (loss of motion, weakened motion, locking, effusion, painful motion, etc.), and therefore his disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  As the ratings are adequate (address the symptoms and functional impairment, and provide for greater ratings), then the Veteran's disability picture is not exceptional, and further analysis into factors such as marked interference with employment and frequent periods of hospitalization should not be necessary  (the Veteran did not meet the first step in Thun).  See 38 C.F.R. § 3.321(b)(1).  However, as this case was specifically remanded for an extraschedular referral analysis, the Board will address the Veteran and his employer's statements.  The Veteran has noted that the combination of his right knee and left thumb disabilities have made it so that he is unable to pursue careers with the military, the fire department and the police department.  The Board acknowledges that his disabilities, in conjunction, would limit his ability to perform physically demanding jobs.  Additionally, his left thumb disability would require learning to type without use of the left thumb.  He noted that it impacts his ability to write; however the Board notes that the Veteran is right-handed and his penmanship in letter to the Board is quite good.   Additionally, the Veteran's employer had noted that the Veteran has to take breaks and has to miss work due to his right knee in particular.  As noted above, the ratings provided for disabilities do contemplate that the disabilities will have some impact on employment.  The statements provided by the Veteran and his employer do not indicate that this is marked interference with his employment.  Additionally, the record does not include evidence of frequent hospitalization.  Indeed, there are even limited treatment records for both the knee and the left thumb.  The Board also acknowledges the Veteran's statements that his right knee and left thumb disabilities have affected him "mentally."  His current disabilities ratings do not address any mental of his disabilities as this would be addressed by a separate entitlement decision; as such, a separate claim for service connection for a secondary psychiatric disabilities is referred to the RO in this decision.  As such, the Board, again, does not find that the Veteran's disabilities, including in conjunction, result in an exceptional disability picture such that referral to the Director of Compensation Service for an extraschedular rating determination is warranted.


ORDER

Referral to the Director of Compensation Service for extraschedular consideration under 3.321(b)(1), based on the collective impact of the Veteran's service connected disabilities, is not warranted.


REMAND

In a December 2014 rating decision, the RO provided a 20 percent evaluation for the Veteran's right knee meniscus disability, effective May 6, 2009.  In April 2015, the Veteran provided a notice of disagreement with the effective date assigned for this 20 percent, stating that it should apply from his date of claim for an increased rating.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

The AOJ should provide a Statement of the Case addressing the Veteran's claim of entitlement to an earlier effective date for the grant of a 20 percent rating for his right knee meniscus disability.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


